Exhibit 10.4
 

 


SECURITIES PURCHASE AGREEMENT


BETWEEN


Rodobo International, Inc.


 






AND

 








Fame Ever Limited





DATED


February 5, 2010




 
 

 

--------------------------------------------------------------------------------


 
SECURITIES PURCHASE AGREEMENT

 
    This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered
into as of the February 5, 2010 between, Rodobo International, Inc., a Nevada
Company (the “Company”); and Fame Ever Limited, a company incorporated under
laws of British Virgin Islands (“BVI II”) listed in Schedule I. The Company and
BVI II are collectively referred to as the “Parties” and each of them as a
“Party”. All capitalized terms not expressly defined herein shall have the
meaning attributed to them in the Equity Transfer Agreements (as defined below).
 
RECITALS:
 
    WHEREAS, an Equity Transfer Agreement has been entered into, as of February
5, 2010, by and among Harbin Tengshun Technical Development Co., Ltd., a
wholly-owned subsidiary of the Company (“HTTD”), the shareholders of Hulunbeier
Beixue Dairy Co., Ltd., a Chinese company (“HBDC”), Mr. Yanbin Wang, the CEO and
Chairman of the Company (“Mr. Wang”), who owns 51% of the equity interest in
HBDC and Mr. Honghai Zhang (“Mr. Zhang”), who owns 49% of the equity interest in
HBDC (“HBDC Equity Transfer Agreement”), pursuant to which HBDC would merge with
and into HTTD, with HTTD continuing as the surviving corporation (the “HBDC
Acquisition”).
 
    WHEREAS, an Equity Transfer Agreement has been entered into, as of February
5, 2010, by and among HTTD, and the shareholder of Ewenkeqi Beixue Dairy Co.,
Ltd., a Chinese company (“EBDC”) , Mr. Wang, who owns 51% of the equity interest
in HBDC, and Mr. Zhang, who owns 49% of the equity interest in HBDC (“EBDC
Equity Transfer Agreement”), pursuant to which HBDC would merge with and into
HTTD, with HTTD continuing as the surviving corporation (the “EBDC
Acquisition”); and
 
    WHEREAS, an Equity Transfer Agreement has been entered into, as of February
5, 2010, by and among HTTD, the owner of Hulunbeier City Hai La Er District
Beixue Dairy Factory, a Chinese company (“HHBD”), Mr. Zhang who owns 100% of the
ownership interest in HHBD (“HHBD Equity Transfer Agreement”, together with HBDC
Equity Transfer Agreement and EBDC Equity Transfer Agreement, collectively, the
“Equity Transfer Agreements”), pursuant to which HHBD would merge with and into
HTTD, with HTTD continuing as the surviving corporation (the “HHBD Acquisition”,
together with HBDC Acquisition and EBDC Acquisition, collectively, the
“Acquisitions”); and
 
    WHEREAS, on or prior to the date hereof, the Special Committee of the Board,
which consists of Xiuzhen Qiao, Zhiqiang E, James Hu and Jie Li, all of whom are
deemed as “Disinterested Directors”,  as such term is defined under the Nevada
Revised Statutes, with the power and authority to review the proposed
transactions and evaluate the fairness of such transactions, based on its review
of the financial analysis and valuation reports presented by Beijing Haohai
Tongfang Assets Appraisal Co., Ltd, dated as of February 4, 2010 and Greater
China Appraisal Limited to the Board, dated as of February 4, 2010, has
determined that the Equity Transfer Agreements and the transactions contemplated
thereby, including the Acquisitions, are advisable and are fair to and in the
best interests of the Company and the Company’s stockholders.
 
 

 

--------------------------------------------------------------------------------


NOW, THEREFORE, in consideration of the mutual covenants and premises contained
herein, and for other good and valuable consideration, the receipt and adequacy
of which are hereby conclusively acknowledged, the parties hereto, intending to
be legally bound, agree as follows:


(a)  Sale of Consideration Shares.  Upon the terms and subject to the conditions
set forth herein, Equity Transfer Agreements and in accordance with applicable
law, as the part of consideration of Acquisitions contemplated under Equity
Transfer Agreements, the Company hereby agrees to allocate to BVI II, and BVI II
agrees to accept, 3,050,000 shares of Common Stock (the “Consideration Shares”).
 
(b)  Representations and Warranties of BVI II. BVI II hereby represents and
warrants to the Company, which representations and warranties shall survive the
Closing, the following:
 
(a)           BVI II has all requisite power and authority to execute, deliver
and perform under this Agreement and the other agreements, certificates and
instruments to be executed by BVI II in connection with or pursuant to this
Agreement.  Upon execution and delivery by BVI II at the Closing, this Agreement
is a legal, valid and binding agreement of BVI II, enforceable against BVI II in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, fraudulent conveyance or similar laws
affecting the enforcement of creditors’ rights generally and subject to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).


(b)           BVI II is an “accredited investor” as defined by Rule 501 under
the Securities Act of 1933, as amended (the “Securities Act”).


(c)           BVI II is receiving the Consideration Shares for its own account
and not with a view to the distribution thereof, nor with any present intention
of distributing the same, in violation of the Securities Act, and the rules and
regulations promulgated thereunder, or any applicable state securities or “blue
sky” laws, rules and regulations.  BVI II understands the Consideration Shares
are being issued pursuant to an exemption from registration contained in the
Securities Act based in part upon BVI II’s representations contained in this
Agreement, including, without limitation, that BVI II is an “accredited
investor” within the meaning of Regulation D under the Securities Act.  BVI II
confirms it has received or has had full access to all of the Company’s publicly
available documents, which are available on the SEC’s website at www.sec.gov,
and the information it considers necessary or appropriate to make an informed
investment decision with respect to the Consideration Shares under this
Agreement.  In determining whether to make this investment, BVI II has relied
solely on BVI II’s own knowledge and understanding of the Company and its
business based upon BVI II’s own due diligence investigation and the information
furnished pursuant to this paragraph.  BVI II understands that no person has
been authorized to give any information or to make any representations which
were not furnished pursuant to this paragraph and BVI II has not relied on any
other representations or information in making its investment decision, whether
written or oral, relating to the Company, its operations and/or its prospects.


(d)           BVI II has substantial experience in evaluating and investing in
transactions of securities in companies similar to the Company so that it is
capable of evaluating the merits and risks of its investment in the Company and
has the capacity to protect its own interests.  BVI II must bear the economic
risk of this investment until the Consideration Shares are sold pursuant
to:  (i) an effective registration statement under the Securities Act; or (ii)
an exemption from registration is available with respect to such sale. BVI II is
able to bear the economic risks of an investment in the Consideration Shares and
to afford a complete loss of BVI II’s investment in the Consideration Shares.
 
 

 

--------------------------------------------------------------------------------


(e)           BVI II is aware that the Consideration Shares and any underlying
securities will bear substantially the following legend:


“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS, AND MAY NOT BE
TRANSFERRED, PLEDGED OR HYPOTHECATED UNLESS THE COMPANY HAS RECEIVED A WRITTEN
OPINION FROM COUNSEL IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
COMPANY STATING THAT SUCH TRANSFER IS BEING MADE IN COMPLIANCE WITH OR UNDER
EXEMPTION FROM ALL APPLICABLE FEDERAL AND STATE SECURITIES LAWS OR PURSUANT TO
AN APPLICABLE EXEMPTION THEREFROM.”


(f)           The execution, delivery and performance of this Agreement by BVI
II will not conflict with or result in the breach of any term or provision of,
or violate or constitute a default under, any charter provision or bylaw or
under any material agreement, to which BVI II is a party or by which BVI II is
in any way bound or obligated.


(g)           BVI II has carefully considered and has discussed with the BVI
II’s professional legal, tax, accounting and financial advisors, to the extent
the BVI II has deemed necessary, the suitability of this investment and the
transactions contemplated by this Agreement for the BVI II’s particular federal,
state, local and foreign tax and financial situation and has determined that
this investment and the transactions contemplated by this Agreement are a
suitable investment for the BVI II.  BVI II relies solely on such advisors and
not on any statements or representations of the Company, the Company or any of
its agents. BVI II understands that BVI II (and not the Company) shall be
responsible for BVI II’s own tax liability that may arise as a result of this
investment or the transactions contemplated by this Agreement.


(h)           No governmental, administrative or other third party consents or
approvals are required, necessary or appropriate on the part of BVI II in
connection with the transactions contemplated by this Agreement.


(i)           BVI II agrees it will not disclose, and will not include in any
public announcement, the name of the Company or the Company, unless expressly
agreed to by the Company or unless and until such disclosure is required by law
or applicable regulation, and then only to the extent of such requirement.


 

--------------------------------------------------------------------------------


(c) Closing.
 
(a)     Time; Place; Outcome. The Closing of the transactions contemplated by
this Agreement, unless expressly determined herein, shall be held at the offices
of the Company in China, at 4:00 P.M.  Beijing time, on February 5, 2010 (the
“Closing Date”) or on such other date and at such other place as may be mutually
agreed by the parties, including closing by facsimile with originals to follow.
 
    (b)    Conditions Precedent to BVI II’s Obligations.  The obligations of the
BVI II at the Closing shall be subject to the satisfaction on or prior to the
Closing of the following conditions precedent, any one or more of which may be
waived by the BVI II:
 
      (i)            Performance.  The Company shall have performed and complied
with all agreements and conditions contained herein or in other ancillary
documents incident to the transactions contemplated by this Agreement and Equity
Transfer Agreements required to be performed or complied with by them prior to
or at the Closing.
 
      (ii)           Proceedings and Documents.  All corporate and other
proceedings in connection with the transactions contemplated by this Agreement
and all documents and instruments incident to such transactions shall be
presented and delivered to the BVI II, shall be satisfactory in substance and
form to the BVI II or his counsel, and the BVI II or his counsel shall have
received all such counterpart originals (or certified or other copies) of such
documents as they may reasonably request.
 
      (iii)           Performance.  The Company shall have obtained in a timely
fashion any and all consents, permits, approvals, registrations and waivers
necessary or appropriate for consummation of the transaction.


(c)      Conditions Precedent to the Company’ Obligations.  The obligations of
the Company at Closing shall be subject to the satisfaction, on or prior to the
Closing, of the following conditions precedent, any one or more of which may be
waived by the Company.


(i)           Representations and Warranties.  The representations of and
warranties by the BVI II in Section (b) hereof shall be true and accurate on and
as of the Closing.


(ii)           Performance.  The BVI II shall have performed and complied with
all agreements and conditions contained herein or in other ancillary documents
incident to the transactions contemplated by this Agreement and Equity Transfer
Agreements required to be performed or complied with by him prior to or at the
Closing.


(iii)           Consents; Authorizations.  The BVI II shall have secured all
permits, consents and authorizations, if any, that shall be necessary or
required lawfully to consummate this Agreement.


(iv)           Proceedings and Documents.  All corporate and other proceedings
in connection with the transactions contemplated by this Agreement and all
documents and instruments incident to such transactions shall be satisfactory in
substance and form to the Company or their counsel, and the Company or their
counsel shall have received all such counterpart originals (or certified or
other copies) of such documents as they may reasonably request.
 
 

 

--------------------------------------------------------------------------------


(d)  Further Assurances. The Company and BVI II shall, upon request, on or after
the Closing Date, cooperate with each other (specifically, the Company shall
cooperate with the Investors, and each Investor shall cooperate with the
Company) by furnishing any additional information, executing and delivering any
additional documents and/or other instruments and doing any and all such things
as may be reasonably required by the parties or their counsel to consummate or
otherwise implement the transactions contemplated by this Agreement.


(d) Miscellaneous.
 
(a)  Entire Agreement.  This Agreement (together with the Schedule, Exhibits,
Warrants and documents referred to herein) constitute the entire agreement of
the parties and supersede all prior agreements and undertakings, both written
and oral, between the parties, or any of them, with respect to the subject
matter hereof.


(b)  Notices.  All notices or other documents under this Agreement shall be in
writing and delivered in person or mailed by certified mail, postage prepaid,
addressed to the Parties at the addresses indicated on signature page hereof, or
to any new address designated in like manner by any party hereto


(c)  Waiver.  No delay or failure by either party to exercise any right under
this Agreement, and no partial or single exercise of such right, shall
constitute a waiver of that or any other right, unless otherwise expressly
provided herein.


(d)  Survival of Agreements.  If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party.  Upon such determination that any such term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the extent
possible.


(e)  Events of Termination.  Anything herein or elsewhere to contrary
notwithstanding, this Agreement may be terminated by written notice of
termination at any time before the transfer of the Consideration Shares by
mutual written consent of the Parties.


(f)  Governing Law.  This Agreement shall be governed by, and construed in
accordance with, the laws of the British Virgin Islands, without giving effect
to applicable principles of conflicts of law.
 
 

 

--------------------------------------------------------------------------------


(g)  Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule of law or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party.  Upon such determination that any such term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that the transactions contemplated hereby are fulfilled to the extent
possible.


(h)  Binding Effect. All the terms and provisions of this Agreement whether so
expressed or not, shall be binding upon, inure to the benefit of, and be
enforceable by the parties and their respective administrators, executors, legal
representatives, heirs, successors and assignees.


(i)  Dispute Resolution. In the event of any dispute, claim or difference (the
“Dispute”) between any Parties arising out of or in connection with this
Agreement, the Dispute shall be resolved in accordance with the following:
 
    (i)  Negotiation between Parties; Mediations.  The Parties agree to
negotiate in good faith to resolve any Dispute.  If the negotiations do not
resolve the Dispute to the reasonable satisfaction of all parties within thirty
(30) days, subsection (b) below shall apply.
 
    (ii)  Arbitration.  In the event the Parties are unable to settle a Dispute
in accordance with subsection (a) above, such Dispute shall be referred to and
finally settled by arbitration at Hong Kong International Arbitration Centre in
accordance with the UNCITRAL Arbitration Rules (the “UNCITRAL Rules”) in effect,
which rules are deemed to be incorporated by reference into this subsection. The
arbitration tribunal shall consist of three arbitrators to be appointed
according to the UNCITRAL Rules.  The language of the arbitration shall be
English.
 
    (iii)  Successors and Assigns. The provisions of this Agreement shall be
binding upon and inure to the benefit of Parties and their respective successors
and assigns.


(j)  Counterparts.  This Agreement may be executed in one or more counterparts,
and by the different parties hereto in separate counterparts, each of which when
executed shall be deemed to be an original, but all of which taken together
shall constitute one and the same agreement. A facsimile transmission of this
signed Agreement shall be legal and binding on all parties hereto.


(k)  Headings.  The descriptive headings of the Sections hereof are inserted for
convenience only and do not constitute a part of this Agreement.




 [SIGNATURES ON FOLLOWING PAGE]
 


 
 
 

 

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the Parties have as of the date first written above executed
this Agreement.
 
THE COMPANY:


Rodobo International, Inc.


By: /s/_ Yanbin Wang ___                                           
      Yanbin Wang
Chief Executive Officer
 
 
Address: ______________________


BVI II


Fame Ever Limited


By: /s/ Honghai Zhang _
      Honghai Zhang
      Sole Director


Address: ______________________
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 

 




 

